United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Austin et al.			:
Application No. 14/865,795			:		Decision on Petition	
Filing Date: September 25, 2015		:
Attorney Docket No. 106042P038		:


This is a decision on the petition under 37 C.F.R. § 1.55(f) filed February 23, 2022, and supplemented on February 24, 2022, to accept the delayed submission of a certified copy of a foreign application filed under 35 U.S.C. § 119(a)-(d).  

The petition is dismissed.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  The reconsideration request should be titled “Renewed Petition under 37 C.F.R. § 1.55(f)." This is not a final agency action within the meaning of 5 U.S.C. § 704.

Granta Design Limited is the applicant.

The law firm of Lerner, David, Littenberg, Krumholz & Mentlik (“Lerner”) filed the application on behalf of the applicant on September 25, 2015.

An application data sheet (“ADS”) was filed with the application.  The ADS includes a priority claim to Application No. 1417081.5 filed in the United Kingdom on September 26, 2014.  

A power of attorney to a customer number associated with Womble Bond Dickinson (US) LLP (“Womble”) was filed on February 14, 2020.

The petition under 37 C.F.R. § 1.55(f) and a certified copy of the foreign application were filed on February 23, 2022.

37 C.F.R. § 1.55(f)(3) states, with emphasis added,

If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). 

The petition fails to include a showing of good and sufficient cause for the delay in the submission of the certified copy.  For example, the petition does not provide an explanation for the failure by Lerner and applicant to timely file a certified copy of the foreign application.
Therefore, the petition is dismissed.

A renewed petition and additional information may be filed in response to this decision.

Any renewed petition should include an explanation for the following:

(1)	The failure by Lerner and applicant to timely filed a certified copy of the foreign application; and
(2)	The failure by Lerner and applicant to file a petition under 37 C.F.R. § 1.55(f) prior to February 14, 2020.

The renewed petition does not have to include a statement by an individual with first-hand knowledge.  For example, a renewed petition might state, if applicable, 

Individual [X] at Lerner has indicated Lerner believed the USPTO would retrieve a certified copy, and Lerner did not recognize a certified copy had not been retrieved during the time Lerner was handling prosecution of the application.

The renewed petition should include the following dates:

(1)	The approximate date Womble first realized the application file failed to include a certified copy of the foreign application has not been filed or retrieved Law Firm,
(2)	The approximate date Womble ordered a certified copy of the foreign application,
(3)	The approximate date Womble received the certified copy, and 
(4)	The approximate an individual from Womble picked up the certified copy from Womble’s physical location.

If the petition was not filed within two or three months of Womble receiving the certified copy, the renewed petition should provide an explanation for the delay in the submission of the petition.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  	
	
By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450
By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions







    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.